DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-12, 16-18, 20, 23-28, 34 of U.S. application 15522073. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 the claims of application 15522073 read on 
A computer-assisted device comprising: 
an articulated arm having a plurality of joints (see claim 1, line 2 of 15522073); and
a control unit coupled to the articulated arm, wherein the control unit (see claim 1, line 4 of 15522073) is configured to:
detect a disturbance to the articulated arm caused by a release of one or more brakes of the plurality of joints (see claim 1, lines 1-7 of 15522073; 15522073 did not recite brakes of a plurality of joints; however, it would be obvious to one having ordinary skill in the art that the brakes are brakes on the joints which when released cause a vibration i.e. a disturbance); and

see claim 1, lines 8 and 9 of 15522073, although 15522073 did not particularly recite “maintaining a position of a point of interest…” it would be obvious to one having ordinary skill in the art that compensating for the disturbance using one or more joints of the plurality of joints as taught by 15522073 will “maintain a position of a point of interest associated with the articulated arm”).
Regarding claim 2 US 15522073 teaches the computer-assisted device of claim 1, wherein the control unit is further configured to release the one or more brakes (see claim 2 of 15522073).
Regarding claim 3 US 15522073 teaches the computer-assisted device of claim 1, wherein the point of interest is a tip of an end effector of the articulated arm (see claim 3 of 15522073).
Regarding claim 4 US 15522073 teaches the computer-assisted device of claim 1, wherein to compensate for the disturbance using the one or more joints of the plurality of joints (see claim 5 of 15522073), the control unit is configured to:
determine an initial position for the point of interest with respect to a reference point (see claim 5 of 15522073);
determine a predicted motion for the point of interest based on the disturbance (see claim 5 of 15522073); and 
send a drive command to the one or more joints of the plurality of joints to move the point of interest in a direction opposite to the predicted motion (see claim 5 of 15522073).

see claim 7 of 15522073).
Regarding claim 6 US 15522073 teaches the computer-assisted device of claim 1, wherein the control unit is further configured to:
receive a motion command (see claim 5, lines 6&7 of 15522073); and
further drive the plurality of joints based on the motion command (see claim 7 and 10 of 15522073).
Regarding claim 7 US 15522073 teaches the computer-assisted device of claim 1, wherein:
the plurality of joints comprises one or more first joints and one or more second joints (see claim 5, lines 1-4 of US 15522073); 
the disturbance to the articulated arm is a disturbance to the one or more first joints (see claim 5, lines 4&5 of US 15522073); and 
the control unit maintains the position of the point of interest by compensating for the disturbance using the one or more second joints (see claim 1, lines 8 and 9 of 15522073, although 15522073 did not particularly recite “maintaining a position of a point of interest…” it would be obvious to one having ordinary skill in the art that compensating for the disturbance using one or more joints of the plurality of joints as taught by 15522073 will “maintain a position of a point of interest associated with the articulated arm”).
Regarding claim 8 US 15522073 teaches the computer-assisted device of claim 7, wherein to maintain the position of the point of interest, the control unit is configured to:

see claim 11 of US 15522073);
determine a second transform between a third coordinate frame and a fourth coordinate frame spanning the one or more second joints (see claim 11 of US 15522073);
determine a third transform between the first coordinate frame and the second coordinate frame after the disturbance (see claim 11 of US 15522073); and
determine a first position of the point of interest based on the first and second transforms; determine a second position of the point of interest based on the second and third transforms (see claim 11 of US 15522073);
determine a predicted motion of the point of interest caused by the disturbance based on a difference between the first position and the second position (see claim 11 of US 15522073); and
drive one or more joints in the one or more second joints based on the predicted motion (see claim 16 of US 15522073).
Regarding claim 9 US 15522073 teaches the computer-assisted device of claim 8, wherein the control unit is further configured to:
scale a translational movement portion of the predicted motion of the point of interest with a first scale factor (see claim 16 of US 15522073); or
scale a rotational movement portion of the predicted motion of the point of interest with a second scale factor different from the first scale factor (see claim 16 of US 15522073).
Regarding claim 10 US 15522073 teaches a method comprising:

see claim 1, lines 1-7 of 15522073; 15522073 did not recite brakes of a plurality of joints; however, it would be obvious to one having ordinary skill in the art that the brakes are brakes on the joints which when released cause a vibration i.e. a disturbance); and
maintaining, by the control unit, a position of a point of interest associated with the articulated arm by compensating for the disturbance using one or more joints of the plurality of joints (see claim 1, lines 8 and 9 of 15522073, although 15522073 did not particularly recite “maintaining a position of a point of interest…” it would be obvious to one having ordinary skill in the art that compensating for the disturbance using one or more joints of the plurality of joints as taught by 15522073 will “maintain a position of a point of interest associated with the articulated arm”).
Regarding claim 11 US 15522073 teaches the method of claim 10, wherein the point of interest is a tip of an end effector of the articulated arm (see claim 3 of 15522073).
Regarding claim 12 US 15522073 teaches the method of claim 10, wherein compensating for the disturbance using the one or more joints of the plurality of joints comprises:
determining an initial position for the point of interest with respect to a reference point (see claim 5 of 15522073);
determining a predicted motion for the point of interest based on the disturbance (see claim 5 of 15522073); and 
sending a drive command to the one or more joints of the plurality of joints to move the point of interest in a direction opposite to the predicted motion (see claim 5 of 15522073),

the plurality of joints comprises one or more first joints and one or more second joints (see claim 5, lines 1-4 of US 15522073); 
the disturbance to the articulated arm is a disturbance to the one or more first joints claim 5, lines 4&5 of US 15522073); and 
maintaining the position of the point of interest comprises compensating for the disturbance using the one or more second joints (see claim 1, lines 8 and 9 of 15522073, although 15522073 did not particularly recite “maintaining a position of a point of interest…” it would be obvious to one having ordinary skill in the art that compensating for the disturbance using one or more joints of the plurality of joints as taught by 15522073 will “maintain a position of a point of interest associated with the articulated arm”).
Regarding claim 14 US 15522073 teaches the method of claim 13, wherein maintaining the position of the point of interest comprises:
determining a first transform between a first coordinate frame and a second coordinate frame spanning the one or more first joints before the disturbance to the one or more first joints (see claim 11 of US 15522073);
determining a second transform between a third coordinate frame and a fourth coordinate frame spanning the one or more second joints (see claim 11 of US 15522073);
determining a third transform between the first coordinate frame and the second coordinate frame after the disturbance (see claim 11 of US 15522073); and
determining a first position of the point of interest based on the first and second transforms; determining a second position of the point of interest based on the second and third transforms (see claim 11 of US 15522073);
see claim 11 of US 15522073); and
driving one or more joints in the one or more second joints based on the predicted motion (see claim 16 of US 15522073).
Regarding claim 15 US 15522073 teaches the method of claim 14, further comprising:
scaling a translational movement portion of the predicted motion of the point of interest with a first scale factor (see claim 16 of US 15522073); or
scaling a rotational movement portion of the predicted motion of the point of interest with a second scale factor different from the first scale factor (see claim 16 of US 15522073).
Regarding claim 16 US 15522073 teaches a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a device are adapted to cause the one or more processors to perform a method comprising:
detecting a disturbance to an articulated arm of a computer-assisted device caused by a release of one or more brakes of a plurality of joints of the articulated arm (see claim 1, lines 1-7 of 15522073; 15522073 did not recite brakes of a plurality of joints; however, it would be obvious to one having ordinary skill in the art that the brakes are brakes on the joints which when released cause a vibration i.e. a disturbance); and
maintaining a position of a point of interest associated with the articulated arm by compensating for the disturbance using one or more joints of the plurality of joints (see claim 1, lines 8 and 9 of 15522073, although 15522073 did not particularly recite “maintaining a position of a point of interest…” it would be obvious to one having ordinary skill in the art that compensating for the disturbance using one or more joints of the plurality of joints as taught by 15522073 will “maintain a position of a point of interest associated with the articulated arm”).
Regarding claim 17 US 15522073 teaches the non-transitory machine-readable medium of claim 16, wherein the point of interest is a tip of an end effector of the articulated arm (see claim 3 of 15522073).
Regarding claim 18 US 15522073 teaches the non-transitory machine-readable medium of claim 16, wherein compensating for the disturbance using the one or more joints of the plurality of joints comprises:
determining an initial position for the point of interest with respect to a reference point (see claim 5 of 15522073);
determining a predicted motion for the point of interest based on the disturbance (see claim 5 of 15522073); and 
sending a drive command to the one or more joints of the plurality of joints to move the point of interest in a direction opposite to the predicted motion (see claim 5 of 15522073).
Regarding claim 19 US 15522073 teaches the non-transitory machine-readable medium of claim 16, wherein:
the plurality of joints comprises one or more first joints and one or more second joints (see claim 5, lines 1-4 of US 15522073); 
the disturbance to the articulated arm is a disturbance to the one or more first joints (see claim 5, lines 4&5 of US 15522073); and 
maintaining the position of the point of interest comprises compensating for the disturbance using the one or more second joints  (see claim 1, lines 8 and 9 of 15522073, although 15522073 did not particularly recite “maintaining a position of a point of interest…” it would be obvious to one having ordinary skill in the art that compensating for the disturbance using one or more joints of the plurality of joints as taught by 15522073 will “maintain a position of a point of interest associated with the articulated arm”).
Regarding claim 20 US 15522073 teaches the non-transitory machine-readable medium of claim 19, wherein maintaining the position of the point of interest comprises:
determining a first transform between a first coordinate frame and a second coordinate frame spanning the one or more first joints before the disturbance to the one or more first joints (see claim 11 of US 15522073);
determining a second transform between a third coordinate frame and a fourth coordinate frame spanning the one or more second joints (see claim 11 of US 15522073);
determining a third transform between the first coordinate frame and the second coordinate frame after the disturbance (see claim 11 of US 15522073); and
determining a first position of the point of interest based on the first and second transforms; determining a second position of the point of interest based on the second and third transforms (see claim 11 of US 15522073);
determining a predicted motion of the point of interest caused by the disturbance based on a difference between the first position and the second position (see claim 11 of US 15522073); and
driving one or more joints in the one or more second joints based on the predicted motion (see claim 16 of US 15522073).

Conclusion
The prior art made (US 20150224845) of record and not relied upon is considered pertinent to applicant's disclosure. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/RONNIE M MANCHO/Primary Examiner, Art Unit 3666